Case 7:20-cv-03103-VB Document 35 Filed 10/08/20 Page 1of1

 

| USNC SDNY
| SOCUMENT
UNITED STATES DISTRICT COURT i

SOUTHERN DISTRICT OF NEW YORK yo

  

CFRONICALLY FILED

 

  

 

 

roy
}

JOSE ROSALIO MENDEZ, individually and
on behalf of others similarly situated,

Plaintiff, : PARTIAL

ORDER OF DISMISSAL
Vv.

303 RESTAURANT LLC; HOVORKA 20 CV 3103 (VB)
HOSPITALITIES PIERMONT LLC, d/b/a/ The
Whiskey Kitchen; and HENRY HOVORKA,
Defendants. :
x

 

Plaintiff commenced this action on April 17, 2020, (Doc. #1), and on May 6, 2020, a
summons was issued as to defendant Henry Hovorka (“Hovorka”) (Doc. #10).

On May 27, 2020, plaintiff filed an affidavit of service stating Hovorka was served on
May 1, 2020. (Doc. #14). This affidavit was signed and sworn to on May 5, 2020. Both of
these dates are prior to the issuance of the summons on May 6, 2020. Thus, Defendant Hovorka
was not properly served.

Accordingly, pursuant to Fed. R..Civ. P. 41(m), plaintiffs claims against defendant
Hovorka are DISMISSED WITHOUT PREJUDICE.
Dated: October 8, 2020

White Plains, NY
SO ORDERED: |

unl

Vincent L. Briccetti
United States District Judge

 

 
